Citation Nr: 0524314	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  04-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to retroactive payment of Montgomery GI Bill - 
Active Duty (Chapter 30) education benefits based on receipt 
of a formal claim in June 2000.  



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from March 1992 to 
December 1997.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, that 
a timely formal claim for entitlement to receive Chapter 30 
education benefits for a program of training commencing in 
December 1999 and completed in April 2001, had not been 
received.  


FINDINGS OF FACT

1.  In June 2000 the RO received state program authorizations 
showing that the veteran was enrolled in a program of 
training from December 1999 to April 2001.  Both the veteran 
and the pertinent department of corrections submitted 
documentation concerning the training.

2.  The records submitted in June 2000 contained all 
pertinent information required of a formal claim.

3.  The veteran submitted an essentially complete formal 
claim for VA Chapter 30 educational assistance benefits was 
received in June 2000, although no on the specific form 
prescribed.


CONCLUSION OF LAW

The criteria for retroactive award of educational assistance 
benefits under Chapter 30, Title 38, United States Code for 
the approved program of training, based on receipt of a 
formal claim in June 2000, have been met.  38 C.F.R. § 
21.7131 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2004).

In this case, because the claim for Chapter 30 education 
benefits is granted for the entire program of education for 
which benefits are claimed, there is no reasonable 
possibility that additional development will further this 
claim on appeal.  No other claims are adjudicated here, and 
hence no VCAA analysis is necessary prior to this 
adjudication.  

Entitlement to Retroactive Chapter 30 Education Benefits

At issue is whether the veteran is to receive retroaction 
Chapter 30 education benefits for this completed course of 
training.  To receive those benefits for the entire program 
of training, the effective date for receipt of claim must be 
within one year following the December 1999 starting date of 
that program of training, and within one year of VA's receipt 
of notice of approval of the program coursework.  

Applicable regulations governing the payment of Chapter 30 
educational benefits dictate the effective date for the award 
of those benefits.  Specifically, when the veteran enters 
training in an approved program or education institution, the 
commencing date for award of education assistance is the 
latest of the following:

(i)  The date the education institution 
certifies [the veteran's program]; 

(ii)  One year before the date of claim 
as determined by § 21.1029(b);

(iii)  The effective date of the approval 
of the course;

(iv)  One year before the date VA 
receives approval notice of the course; 
or

(v)  November 1, 2000, if paragraph (p) 
of this section applies to this 
individual.

38 C.F.R. §  21.7131 (2004).  

An application for Chapter 30 education benefits must be 
received as a formal claim, which must be filed with the VA, 
and if there is a form prescribed for that application, the 
claim is to be filed on that form.  38 C.F.R. §  21.1029 
(2004).  If a request for Chapter 30 education benefits is 
received that does not use the prescribed form, this is 
considered an informal claim, and the veteran is then to be 
provided the appropriate form as well as instructions to file 
a formal claim.  38 C.F.R. §§  21. 1029(d), 21.1031(a) 
(2004).  However, the veteran has one year from date of 
receipt of an informal claim to submit a formal claim, for 
the date of receipt of the informal claim to be accepted as 
the date of receipt of claim.  38 C.F.R. §  21.1029(b)(1) 
(2004).  If a formal claim is not received within that one 
year period from the date of receipt of the informal claim, 
the (informal) claim is considered abandoned.  38 C.F.R. §  
21.1029(a)(2) (2004).  If a formal claim is received other 
than as described in 38 C.F.R. §  21.1029(b)(1), then the 
effective date of claim is the date of receipt of the formal 
claim.  38 C.F.R. §  21.1029(b)(2).  

In this case, the veteran in June 2000 submitted a VA Form 
22-1995, Request for Change of Program or Place of Training, 
on which he applied for Chapter 30 benefits for a Senior 
Correctional Officer training program with the New Jersey 
State Prison.  Also received in June 2000 was a completed VA 
Form 22-1999, Enrollment Certification, as completed by an 
authorized representative of the New Jersey State Prison.  
Also received in June 2000 was an Application for Approval of 
On-the-Job Training Program and Terms of Agreement, of the 
State of New Jersey Department of Military and Veterans 
Affairs, Division of Veterans Programs, State Approving 
Agency, as completed by a State Administrator of the State 
Approving Agency, Division of Veterans Programs, State of New 
Jersey.  

As indicated by VA computerized internal records, as accessed 
in January 2004, those documents were noted to have been 
received in June 2000, and the veteran was sent a VA Form 22-
1990, Application for VA Education Benefits.  However, the 
veteran did not submit that completed VA Form 22-1990 until 
August 2003.  As reflected in the Application for Approval of 
On-the-Job Training Program and Terms of Agreement received 
in June 2000, and as informed by submitted statements of the 
veteran, the veteran began his program of training in 
December 1999 and completed the program in April 2001.  

Having reviewed the relevant documents submitted by the 
veteran and by appropriate agencies of the State of New 
Jersey in June 2000, the Board concludes that in this 
particular case, based on a reasonable application of the 
regulations to the evidentiary record, the VA From 22-1995 
submitted by the veteran in June 2000, taken together with 
the VA Form 22-1999 submitted by the New Jersey State Prison 
in June 2000, and taken together with the Application for 
Approval of On-the-Job Training and Terms of Agreement 
received by the State of New Jersey Department of Military 
and Veterans Affairs, also submitted in June 2000, 
collectively constituted a formal claim for Chapter 30 
education benefits.  This formal claim, consisting of these 
documents, contained all relevant and necessary information 
regarding the enrollment in the particular program and the 
veteran's application for Chapter 30 education benefits for 
that program, and formally documented the veteran's 
appropriate intent to formally apply for those benefits for 
that approved program.  No essential element of a formal 
claim for Chapter 30 education benefits was absent, and VA 
forms submitted formally and appropriately notified VA of 
that information and of the intent to file for those 
benefits.  38 C.F.R. § 21.7131(a).  Because VA received a 
formal claim for Chapter 30 education benefits and notice of 
course approval within one year of the veteran's December 
1999 commencement of the program of training, the commencing 
date for award of education assistance was timely for receipt 
of benefits for that entire program of training.  38 C.F.R. 
§ 21.7131.

It is noted that there is administrative information on file 
that a VA form 1990 (the formal claim form) was sent to the 
veteran in 2000, but was not timely returned.  While there is 
a suggestion that it was sent, a copy of the cover letter or 
other information provided is not on file, and apparently is 
not available.  Thus, it is unclear that appellant was fully 
informed for the need for the formal claim.  As noted above, 
herein, an essentially formal claim was submitted.


ORDER

Retroactive payment of education assistance benefits under 
Chapter 30, Title 38, based on receipt of a formal claim in 
June 2000, is granted for the veteran's program of training 
from December 1999 to April 2001, subject to the law and 
regulations governing the payment of monetary awards.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


